DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 24, 2020 has been entered. Claims 1-33 remain pending in this application and claims 5, 19, 21 and 30-33 remain withdrawn from consideration. The cancellation of claim 11 is acknowledged. 
A full response to Applicant’s arguments can be found in the Advisory Action (PTOL-303) dated 03/23/2021. 
Examiners Suggestions
Former examiner, Jillian McGough noted that former claim 11 maybe allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 11, it was the opinion of the Examiner that the art of record neither anticipates nor renders obvious transforming the integrated projection to planar k-space data based on an angle between the patient anatomy and the MRI system. 
The closest prior art reference includes: Welch et al. (US 2006/0079754) which discloses transformations of projection data being equivalent to angular spokes in k-space at the same based on an angle between the patient anatomy and the MRI system.
Therefore, all of the art of record fails to anticipate nor render obvious transforming the integrated projection to planar k-space data based on an angle between the patient anatomy and the MRI system of claim 11. 
Current examiner agrees with this assessment. 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9, 12, 20, 22-23, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Siebenthal et al. (“4D MR imaging of respiratory organ motion and its variability”).

Regarding claims 1, 28, and 29 von Siebenthal discloses a method, and corresponding system and computer program product comprising a non-transitory machine-readable medium storing instructions which, when executed by at least one processor forming at least part of a computing system, result in operations comprising: 
acquiring from a magnetic resonance imaging system (MRI) reference data relating to a portion of a patient anatomy during patient motion to develop a patient motion library (“We propose an imaging method, which follows the slice stacking approach and captures the respiratory motion during free breathing using dynamic 2D MR images” p.1550, and “In order to produce 3D volumes from the acquired 2D images, we have to find those frames that show the liver in a similar state and which can be stacked together” p. 1551, wherein “two data frames show the same state of the liver, if their embracing navigator frames are sufficiently similar” p.1551, and the first navigator frame (Ni-1, Nj-1) is being used as reference data to determine similar state in data acquired later (described in p.1552-1553, with regard to “determin[ing] the frame similarity based on the tracked regions… [with] the preceding navigator frames (Ni−1,Nj−1)”);
 during a time of interest, acquiring tracking data that is related to reference data (“To determine the frame similarity based on the tracked regions, we define a cost function c(i, j), which is small if the data frames Dpi and Dqj show the same respiratory state. Therefore, each region r should be at a similar position in the preceding navigator frames (Ni−1, Nj−1) as well as in the subsequent navigator frames (Ni+1, Nj+1)” p.1552 (as seen in fig. 2(b)), wherein “This cost function does not only allow for the selection of the most similar data frame, but also gives a quantitative measure of the remaining deviations. In principle, a minimum similarity could be enforced by imposing a threshold on the cost function such that, if no frame was found with a deviation below the threshold, this reconstruction could be ignored” p.1553 – the navigator frames (Ni−1, Nj−1) of the first data frame being compared, Dpi, are effectively the reference data and the navigator frames (Ni+1, Nj+1) of the other data frame being compared, Dqi, are effectively the tracking data); 
acquiring partial volumetric data during the time of interest (“volume of interest was covered by sagittal slices, further called data slices Dpi with p being the position of the sagittal slice and i the acquisition time” p.1550, with the sagittal slices representing partial volumetric ; see also reconstructed 3D volumes in section 2.2 on p. 1551) and at approximately the same time as the acquisition of the tracking data (fig. 2(a) shows “triplets consisting of data frames and their embracing navigator frames” p.1551, and “An alternating scheme (Ni–D1i+1–Ni+2–D2 i+3–Ni+4–D3i+5– . . .) was used to acquire data frames at all slice positions interleaved with navigator frames (figure 1(b))” p. 1550); and
 constructing a volumetric image of patient anatomy that represents a particular motion state from the acquired partial volumetric data and acquired tracking data (“In order to produce 3D volumes from the acquired 2D images, we have to find those frames that show the liver in a similar state and which can be stacked together” p.1551 and referenced again on p. 1553 which states “First, we reconstruct a complete 3D volume for only one specific state of the liver. With the discussed sorting method, this state is defined by two navigator frames (Ni−1, Ni+1). In order to reconstruct a complete 3D stack, a corresponding data frame for each slice position is selected by applying (2) and the selected frames are stacked together to form a 3D volume”).

Regarding claim 2, von Siebenthal further discloses a plurality of volumetric images are constructed and combined to generate a time-resolved volumetric image sequence (“If a 3D volume is reconstructed for each pair of navigator frames in a sequence (Ni−1, Ni+1), (Ni+1, Ni+3), (Ni+3, Ni+5), . . . , this yields a complete 4D data set with the temporal resolution of the navigator frames, which was 2.6–2.8 Hz in the described acquisition sequence” p.1553).
Regarding claim 3, von Siebenthal further discloses comprising adding at least some of the tracking data or the partial volumetric data to the patient motion library (“First, we reconstruct a complete 3D volume for only one specific state of the liver. With the discussed sorting method, this state is defined by two navigator frames (Ni−1, Ni+1). In order to reconstruct a complete 3D stack, a corresponding data frame for each slice position is selected by applying (2) and the selected frames are stacked together to form a 3D volume” p. 1553, so the partial volumetric data and tracking data are being sorted into different states of the patient motion library).
Regarding claim 6, von Siebenthal further discloses that the tracking data and the partial volumetric data are acquired in direct sequence (“An alternating scheme (Ni–D1i+1–Ni+2–D2 i+3–Ni+4–D3i+5– . . .) was used to acquire data frames at all slice positions interleaved with navigator frames (figure 1(b))” p. 1550).

Regarding claim 9, von Siebenthal discloses partitioning the patient motion library into a plurality of motion states, each of the motion states corresponding to a portion of the patient motion (“We propose an imaging method, which follows the slice stacking approach and captures the respiratory motion during free breathing using dynamic 2D MR images” p.1550, and “In order to produce 3D volumes from the acquired 2D images, we have to find those frames that show the liver in a similar state and which can be stacked together. As discussed above, the commonly used approach to identify temporally corresponding images is to derive the position or the phase in a periodic breathing cycle based on a one-dimensional measure such as the superior–inferior position of the diaphragm” p. 1551, wherein a “state” of the liver is effectively a motion state p.1551); 
determining the motion state corresponding to the tracking data (“state is defined by two navigator frames (Ni−1, Ni+1)”, wherein navigator frames correspond to tracking data) by finding a closest match between the tracking data and the reference data (“To determine the frame similarity based on the tracked regions, we define a cost function c(i, j), which is small if the data frames Dpi and Dqj show the same respiratory state. Therefore, each region r should be at a similar position in the preceding navigator frames (Ni−1, Nj−1) as well as in the subsequent navigator frames (Ni+1, Nj+1)” p.1552 (as seen in fig. 2(b)), wherein “This cost function does not only allow for the selection of the most similar data frame, but also gives a quantitative measure of the remaining deviations. In principle, a minimum similarity could be enforced by imposing a threshold on the cost function such that, if no frame was found with a deviation below the threshold, this reconstruction could be ignored” p.1553; the navigator frames (Ni−1, Nj−1) of the first data frame being compared, Dpi, are effectively the reference data and the navigator frames (Ni+1, Nj+1) of the other data frame being compared, Dqi, are effectively the tracking data); and 
adding, based on the determined motion state, the partial volumetric data acquired during one of the plurality of motion states to a volumetric data set corresponding to the one of the plurality of motion states (“In order to produce 3D volumes from the acquired 2D images, we have to find those frames that show the liver in a similar state and which can be stacked together” p.1551, wherein the “navigator slice will be used retrospectively to derive a measure for image sorting that determines the state of the liver on a certain data frame” p.1550, and a  data frame corresponds to partial volumetric data), the constructed volumetric image comprising a complete set of partial volumetric data (“First, we reconstruct a complete 3D volume for only one specific state of the liver. With the discussed sorting method, this state is defined by two navigator frames (Ni−1, Ni+1). In order to reconstruct a complete 3D stack, a corresponding data frame for each slice position is selected by applying (2) and the selected frames are stacked together to form a 3D volume” p.1553).
(“We propose an imaging method, which follows the slice stacking approach and captures the respiratory motion during free breathing using dynamic 2D MR images. In contrast to all techniques cited above, a sagittal slice orientation was chosen. This allows us to track vascular structures during complete breathing cycles with minimal out-of-plane motion... volume of interest was covered by sagittal slices, further called data slices Dpi with p being the position of the sagittal slice and i the acquisition time” p.1550).
Regarding claim 20, von Siebenthal discloses that the reference data is planar image data (“To determine the frame similarity based on the tracked regions, we define a cost function c(i, j), which is small if the data frames Dpi and Dqj show the same respiratory state. Therefore, each region r should be at a similar position in the preceding navigator frames (Ni−1, Nj−1) as well as in the subsequent navigator frames (Ni+1, Nj+1)” p.1552 (as seen in fig. 2(b)), the navigator frames (Ni−1, Nj−1) of the first data frame being compared, Dpi, are effectively the reference data and the navigator frames (Ni+1, Nj+1)).
Regarding claim 22, von Siebenthal discloses that the partial volumetric data is planar image data (as with the sagittal data slices cited with respect to claim 1).
Regarding claim 23, von Siebenthal further discloses correlating the partial volumetric data with the tracking data (“This navigator slice will be used retrospectively to derive a measure for image sorting that determines the state of the liver on a certain data frame” p.1550). 
Regarding claim 25, von Siebenthal further discloses controlling the MRI to acquire MRI data during a period of diagnostic observation (p. 1550-1551 describe acquisition of data frames interleaved with navigator frames in a determined sequence on a 1.5 T Philips Achieva whole body MR system (Philips Medical Systems, Best, NL) with a balanced steady state free precession sequence ), wherein the time of interest is during a period of diagnostic observation, with the liver and lung being structures of interest, as in the Abstract.
Regarding claim 26, von Siebenthal discloses that the partial volumetric data is acquired immediately after the acquiring of the tracking data (as cited with respect to claim 1, the sequence begins with a navigator frame (tracking data) followed by a data frame (partial volumetric data) p. 1550).
Regarding claim 27, von Siebenthal discloses that the acquiring of tracking data and partial volumetric data is continuous and alternating between the acquisition of tracking data and partial volumetric data (as cited with respect to claim 1, navigator frames (tracking data) and data frames (partial volumetric data) are acquired in “an alternating scheme” p. 1550).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Siebenthal in view of Buerger et al. (“3D Non-Rigid Motion Modeling of the Liver from Undersampled Golden-Radial Phase Encoding (G-RPE) Acquisitions”).

Regarding claim 4, von Siebenthal is silent to the tracking data being planar k-space data.
(“A self-gated respiratory signal is obtained from the central k-space spokes, which are acquired along with each radial profile (Fig 1a-b)” wherein the “radial-like scheme [is] in the phase encoding plane (ky,kz)” (see Methods: 1) Acquisition and Reconstruction)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate planar k-space data as tracking data because this allow for “flexibility to reconstruct several images Ii at any arbitrary respiratory position or bin Bi (i=1...N), by selecting different radial profiles according to their position in the respiratory cycle (Fig 1c)” (see Methods: 1) Acquisition and Reconstruction).

Regarding claim 7, von Siebenthal discloses that delivering radiation treatment to a patient based on MR images (“the described method uses MR images to obtain motion data for research in the field of radiation therapy planning and treatment” p.1561).
Von Siebenthal does not disclose delivering radiation treatment to a patient based at least on the tracking data. 
However, Buerger, also in the field of volumetric motion modeling, does teach delivering radiation treatment to a patient based at least on the tracking data (“Motion models derived from MRI have become a valuable tool for respiratory motion compensation in several applications, such as radiotherapy treatment planning”, wherein the motion modeling comprises “registrations are used to model the complete respiratory cycle with multilevel B-Splines [8] allowing us to predict an image Mt as a deformation of I1 at any arbitrary respiratory position t between end-exhale and end-inhale” (see Methods: 2)  Motion modeling), wherein I1, derived from k-space at α1, is effectively tracking data. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate delivering radiation treatment to a patient based on tracking data because “[in] radiation therapy respiratory motion can lead to substantial degradation of the dose distribution” (von Siebenthal p.1547-1548).

Regarding claim 8, von Siebenthal does not disclose that the partial volumetric data is acquired according to a predefined sequence of k-space regions, and wherein the partial volumetric data corresponds to a k-space region from the predefined sequence that has not already been acquired. 
However, Buerger, also in the field of volumetric motion modeling, does teach that the partial volumetric data is acquired according to a predefined sequence of k-space regions (“A self-gated respiratory signal is obtained from the central k-space spokes, which are acquired along with each radial profile (Fig 1a-b). G-RPE allows the flexibility to reconstruct several images Ii at any arbitrary respiratory position or bin Bi (i=1...N), by selecting different radial profiles according to their position in the respiratory cycle (Fig 1c) (see Methods: 1) Acquisition and Reconstruction), wherein image Ii is effectively partial volumetric data, and the pre-defined sequence of k-space regions is from “undersampled radial-like scheme in the phase encoding plane (ky,kz) (see Methods: 1)  Acquisition and Reconstruction)), and wherein the partial volumetric data corresponds to a k-space region from the predefined sequence that has not already been acquired (“G-RPE combines Cartesian sampling in the readout direction kx with an undersampled radial-like scheme in the phase encoding plane (ky,kz)” (see Methods: 1) Acquisition and Reconstruction), wherein the radial profiles from this radial scheme are used to reconstruct the partial volumetric data (images Ii)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate partial volumetric data is acquired according to a predefined sequence of k-space regions, more specifically, k-space regions that have not already been acquired, in order to “to predict an image Mt as a deformation of I1 at any arbitrary respiratory position t between end-exhale and end-inhale” (see Methods: 2) Motion modeling) and therefore create a motion model which could be used in radiotherapy treatment planning or X-ray guided cardiac catheterizations (Introduction).

Regarding claim 13, von Siebenthal discloses reconstructing the portion of the patient anatomy (creating volumetric images) corresponding to a closest matching of the tracking data with the reference data (“In order to produce 3D volumes from the acquired 2D images, we have to find those frames that show the liver in a similar state” p.1551, and “To determine the frame similarity based on the tracked regions, we define a cost function c(i, j), which is small if the data frames Dpi and Dqj show the same respiratory state. Therefore, each region r should be at a similar position in the preceding navigator frames (Ni−1, Nj−1) as well as in the subsequent navigator frames (Ni+1, Nj+1)” p.1552 (as seen in fig. 2(b)), wherein “This cost function does not only allow for the selection of the most similar data frame, but also gives a quantitative measure of the remaining deviations. In principle, a minimum similarity could be enforced by imposing a threshold on the cost function such that, if no frame was found with a deviation below the threshold, this reconstruction could be ignored” p.1553; the navigator frames (Ni−1, Nj−1) of the first data frame being compared, Dpi, are effectively the reference data and the navigator frames (Ni+1, Nj+1) of the other data frame being compared, Dqi, are effectively the tracking data).
Von Siebenthal does not disclose that the tracking data corresponds to a subset of radial k-space data. 
However, Buerger, also in the field of volumetric motion modeling, does teach the tracking data corresponds to a subset of radial k-space data (“self-gated respiratory signal is obtained from the central k-space spokes, which are acquired along with each radial profile (Fig 1a-b)” (see Methods: 1) Acquisition and Reconstruction)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate radial k-space data as tracking data because this allow for “flexibility to reconstruct several images Ii at any arbitrary respiratory position or bin Bi (i=1...N), by selecting different radial profiles according to their position in the respiratory cycle (Fig 1c)” (see Methods: 1) Acquisition and Reconstruction).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over von Siebenthal in view of Kim et al. (“Extraction of Cardiac and Respiratory Motion Cycles by Use of Projection Data and Its Applications to NMR Imaging”).

Regarding claim 10, von Siebenthal does not disclose that the reference data is an integrated projection through the portion of the patient anatomy. 
However, Kim, also in the field of tracking patient motion with MRI, does teach that the reference data is an integrated projection through the portion of the patient anatomy (“Because the projection data are acquired simultaneously with the NMR signal, the cardiac cycle extracted from the projection data is directly used for the reconstruction of the cine images. After reconstruction of cine images, cine images are re- arranged along the cardiac phase” p.30-31, wherein “the cardiac cycle is obtained from the acquired projection data” p.32, and fig. 5(b) which shows “heart cine images reconstructed by the cardiac derived from projection data” p.33).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the reference data is an integrated projection through the portion of the patient anatomy because projection data and NMR signal can be acquired simultaneously (p.36), thus decreasing the amount of time for the acquisition.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over von Siebenthal in view of Buerger et al. (“3D Non-Rigid Motion Modeling of the Liver from Undersampled Golden-Radial Phase Encoding (G-RPE) Acquisitions”) and Krombach (“MRI Guidance of Vascular Applications”).
Regarding claim 14, von Siebenthal does not disclose that the acquiring of the tracking data is acquired along a single radial line in k-space. 
However, Buerger, also in the field of volumetric motion modeling, does teach that the acquiring of the tracking data is acquired along a single radial line in k-space (“A self-gated respiratory signal is obtained from the central k-space spokes, which are acquired along with each radial profile (Fig 1a-b)” (see Methods: 1) Acquisition and Reconstruction)).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a single radial line of k-space data as tracking data because this allow for “flexibility to reconstruct several images Ii at any arbitrary respiratory 
Modified von Siebenthal does not disclose replacing a corresponding radial line in previously acquired radial k-space data. However, Krombach, also in the field of magnetic resonance imaging, teaches replacing a corresponding radial line in previously acquired radial k-space data (“oldest k-space lines are replaced by newly incoming k-space lines” p.8 as shown in fig. 5).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate replacing a corresponding radial line in previously acquired radial k-space data to allow for continuous acquisition of MRI data (p.9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over von Siebenthal in view of Bhat et al. (“3D Radial Sampling and 3D Affine Transform-based Respiratory Motion Correction Technique for Free-breathing Whole-Heart Coronary MRA with 100% Imaging Efficiency”).
Regarding claim 15, von Siebenthal further discloses relating of the tracking data to the reference data (as cited with respect to claim 1) to improve a goodness-of-fit metric that describes a quality of the relating of the tracking data to the reference data (as cited with respect to claim 1 regarding “cost function c(i, j), which is small if the data frames Dpi and Dqj show the same respiratory state” p.1552)
Von Siebenthal does not disclose deforming by digital interpolation, extrapolation, or translation, of the reference data. 
(“The registration framework (shown in the dotted box in Fig. 1) consists of a reference image and a target image (which is iteratively registered to the reference image). In this work, bin 1 (the end expiratory bin) was used as the reference image, and bins 2–6 were sequentially used as the target image. The transform is the spatial mapping from the target image space into the reference image space. In this work, the 3D affine transform was used to estimate the rotation, scaling, shearing, and translation of the heart between the different respiratory bins… Linear interpolation was used to estimate the transformed target image at nongrid positions. The metric used in the registration is the function which is minimized during the iterative process… Using this registration framework, respiratory bins 2 to 6 were sequentially registered to bin 1” p.2-3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate deforming by digital interpolation, extrapolation, or translation, of the reference data in order to be able to combine data from different respiratory bins to produce a high-resolution motion corrected image (p. 6). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over von Siebenthal in view of Bhat, as applied to claim 15, in further view of Lin et al. (“Heart deformation analysis: measuring regional myocardial velocity with MR imaging”).
Regarding claim 16, modified von Siebenthal does not disclose that the deforming is further based on a velocity of patient motion measured from the tracking data. 
that the deforming is further based on a velocity of patient motion measured from the tracking data (“As part of the automatic contour delineation, frame-to-frame elastic image registration was performed to provide motion deformation fields using a DIR algorithm described previously [16]. Each pixel in the deformation field was assigned a 2D displacement vector. To register two images and solve for the 2D displacement vectors, the algorithm minimizes the local cross correlation between the displaced pixels of the moving image and the reference image, while keeping the deformation field smooth. Between any two cardiac time frames for a given LV slice, a dense deformation was computed using gradient descent minimization. The registration is kept inverse consistent by solving for the deformation fields and the inverse deformation fields at every step of the gradient descent minimization. Myocardial velocity components were derived from the deformation fields. Next, the in-plane time-resolved regional myocardial velocities in radial (Vrr) and circumferential (Vcc) direction were generated for each myocardial segments (on a standard 16-segment AHA model) in systole (sys) and diastole (dia)” p.1105). Myocardial movements are movements of the patient and therefore constitute “patient motion” as claimed.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deforming based on a velocity of patient motion measured from the tracking data because velocities are able to characterize different stages of motion and the anatomical location of that motion (Table 2).

Claims 17-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Siebenthal in view of Crijns et al. (“Proof of concept of MRI-guided tracked radiation delivery: tracking one-dimensional motion”).
(“The described method uses MR images to obtain motion data for research in the field of radiation therapy planning and treatment” p.1561, wherein radiation therapy planning would require reference data being acquired prior to the delivery of the radiation treatment).
Von Siebenthal does not disclose controlling a radiotherapy device to deliver radiation treatment to a patient. 
However, Crijns, also in the field of tracking patient motion with MRI, does teach controlling a radiotherapy device to deliver radiation treatment to a patient (“motion guided radiation delivery” is mentioned on p. 7865, the radiation process is described further on p.7867-7869, specifically that “When tracked radiation delivery is applied to account for the phantom motion, a much sharper dose distribution is obtained (figure 4(c))” p. 7868. With this, the radiation delivery is being controlled as it is being applied to account for patient motion).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate controlling a radiotherapy device to deliver radiation treatment to a patient in order to reduce “smearing induced by a completely uncompensated motion” through careful manipulation and control of the radiotherapy device delivering radiation treatment.

Regarding claim 18, von Siebenthal does not disclose controlling a radiotherapy device to deliver radiation treatment to a patient, wherein the acquiring of the reference data occurs after delivering radiation treatment to the patient. 
(“motion guided radiation delivery” is mentioned on p. 7865, the radiation process is described further on p.7867-7869, specifically that “When tracked radiation delivery is applied to account for the phantom motion, a much sharper dose distribution is obtained (figure 4(c))” p. 7868. With this, the radiation delivery is being controlled as it is being applied to account for patient motion), wherein the acquiring of the reference data occurs after delivering radiation treatment to the patient (fig. 4 shows “Results for MRI-guided tracked radiation delivery” p.7867, and it is stated that “Motion tracking via the MR scanner was realized through edge detection on acquired pencil-beam navigators (figure 2), which was recently proposed for motion compensated MRI guided radiation delivery (Stam et al 2012)” p.7865). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate controlling a radiotherapy device to deliver radiation treatment to a patient in order to reduce “smearing induced by a completely uncompensated motion” through careful manipulation and control of the radiotherapy device delivering radiation treatment and acquiring of the reference data occurs after delivering radiation treatment to the patient in order to ensure that the radiation beam aligned with the moving target, through imaging. 

Regarding claim 24, von Siebenthal further discloses that the time of interest is during delivery of radiation treatment to a patient (For motion estimation, “we consider the respiratory motion over larger time scales in the range of minutes, for example for the duration of a radiation treatment session” p.1558. Additionally, for motion estimation, “the acquisition technique described above provides us with a set of temporally resolved 3D images. In order to estimate the motion vectors of points within the liver from these data, non-rigid registration between the volumes of different respiratory states was used” p.1553, wherein the “acquisition technique above” is described as “First, we reconstruct a complete 3D volume for only one specific state of the liver. With the discussed sorting method, this state is defined by two navigator frames (Ni−1,Ni+1). In order to reconstruct a complete 3D stack, a corresponding data frame for each slice position is selected by applying (2) and the selected frames are stacked together to form a 3D volume” p.1553.
Von Siebenthal does not disclose controlling a radiotherapy device to deliver radiation treatment to a patient. 
However, Crijns, also in the field of tracking patient motion with MRI, does teach controlling a radiotherapy device to deliver radiation treatment to a patient (“motion guided radiation delivery” is mentioned on p. 7865, the radiation process is described further on p.7867-7869, specifically that “When tracked radiation delivery is applied to account for the phantom motion, a much sharper dose distribution is obtained (figure 4(c))” p. 7868. With this, the radiation delivery is being controlled as it is being applied to account for patient motion). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate controlling a radiotherapy device to deliver radiation treatment to a patient in order to reduce “smearing induced by a completely uncompensated motion” through careful manipulation and control of the radiotherapy device delivering radiation treatment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793